STONE, J.
— The ruling of the probate court was, that inasmuch- as Hubbard left a will, disposing of his entire estate, and therein made provision for his -widow, she is not entitled to the exemptions provided by section 2825 of the Code of 1876, unless she first dissents from the will under section 2292. In this the probate court erred. Sections 2292-3 have reference to the widow’s dower and distributive interest in her husband’s estate, under sections 2233 and 2261 of the Code. In case there is a will making provision for her, she can not claim under these sections, unless she dissents from the will within the time.prescribed by law.
Exemptions from debts, and from administration rest on entirely different principles. They can be claimed in all cases, where there is a surviving widow, or minor child or children. But if the estate be solvent, the one thousand dollars of personal property declared exempt under section 2825 of the Code, must be accounted for in distribution. The language of the statute is, “If the estate is solvent, such exemption of one thousand dollars additional shall be accounted for on final settlement, as a part of the distributive share of the widow, or child or children receiving the benefit thereof, or as a part of their legacy under the will, if there be a will disjmsing of the entire estate.” This language unmistakably shows that the *580right to the exemption exists, even when the estate is solvent, and when there is a will, disposing of the entire estate.
Reversed and remanded.